                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
      vs.                                )        No. 4:18 CR 975 CDP-2
                                         )
RANDY HAYS,                              )
                                         )
      Defendant.                         )

                                   ORDER

      This matter is before the Court on defendant Randy Hays’ motion for

severance. Pursuant to 28 U.S.C. § 636(b), the motions were referred to United

States Magistrate John M. Bodenhausen, who held a hearing and then

recommended that the motions be denied. Neither party filed objections. I

have conducted de novo review of the motion to sever, including reviewing the

motion and the law and listening to the recording of the hearing before Judge

Bodenhausen. After due consideration, I will adopt and sustain the thorough

reasoning of Magistrate Judge Bodenhausen and will deny Randy Hays’ motion

for severance.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [87] is SUSTAINED, ADOPTED, and
 INCORPORATED herein.

      IT IS FURTHER ORDERED that Randy Hays’ motion for severance [67]

is denied.



                                     ____________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE
Dated this 29th day of July, 2019.




                                      2
